Citation Nr: 9923602	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-19 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The service department has certified that the veteran had 
recognized military service from April 1945 to June 1946.  
The veteran died in January 1986.  The surviving spouse is 
the appellant.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the September 1996 and September 1997 rating 
decisions from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO also denied 
entitlement to payment of accrued benefits and eligibility 
for 38 U.S.C. Chapter 35 Dependents' Education Assistance.  
The appellant did not appeal.  


FINDINGS OF FACT

1.  The veteran died in January 1986.  The death certificate 
shows pulmonary tuberculosis (PTB) as the cause of death.  At 
the time of his death the veteran had no service-connected 
disabilities.  

2.  The veteran was first medically diagnosed with PTB in 
1976 and the appellant has not presented or identified 
competent medical evidence showing that PTB began during 
active service or was otherwise related to active service. 

3.  The appellant has not presented or identified competent 
medical evidence of a relationship between PTB and tobacco, 
competent medical evidence that the veteran acquired a 
dependence on nicotine while in service or that such nicotine 
dependence was the proximate cause of PTB resulting from the 
use of tobacco products, or a competent medical opinion 
showing a causal connection between in-service tobacco use 
and the veteran's death.   


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO requested service department 
records and service medical records from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  The 
NPRC verified that the veteran had active duty from April 
1945 to June 1946 as a guerrilla in the "B" Company Golden 
Bn.  The NPRC reported that a search in May 1976 found no 
record of physical examination.  The veteran's wife, the 
appellant, alleges in her December 1998 appeal, "The veteran 
enlisted in the Army on December 15, 1945 he was very much 
healthy and fit to work after the pyhsical (sic) examination 
was made by a competent Army Doctor . . ."

The appellant's November 1996 notice of disagreement alleges 
that her husband was a chain smoker since she met him as a 
young guerrilla and that he smoked at least 20 sticks [of 
cigarettes] per day until he contracted his killer disease 
resulting in his death.  

The appellant stated on her July 1996 Authorization and 
Consent to Release Information that the veteran saw several 
physicians for PTB:  Montemar Clinic in 1956, a Dr. Torres in 
1956, a Dr. Lucas in 1960, a Dr. Alas in 1975, Veteran's 
Memorial Medical Center (VMMC) in 1976, and Quezon Institute 
(Dr. Palomo) in 1985.  The RO obtained the records from VMMC 
and Quezon Institute but the other records were not 
available.  In a September 1996 letter to the RO, the 
appellant confirmed that the Montemar Clinic no longer 
existed, Dr. Torre and Dr. Alas were deceased, and Dr. Lucas 
had disposed of his records.  

The RO also received a letter in July 1996 from the Rural 
Health Physician (RHP) who stated that appellant claimed the 
veteran was treated there in 1979 for PTB.  The RHP could not 
find any medical records of the case.  

In August 1997, the RO mailed a letter to the appellant 
informing her of the evidence needed to establish a tobacco-
related claim as well grounded.  In particular, the appellant 
needed  to provide a complete history of the veteran's 
tobacco use prior to, during, and subsequent to active 
military service, to include the type of tobacco product(s) 
used, the quantity and frequency of use and the duration of 
use, detailed statements from persons who have direct 
knowledge of the veteran's use of tobacco products or other 
evidence corroborating such use, a competent medical opinion 
showing a causal connection between the veteran's use of 
tobacco products during service and his cause of death, and 
competent medical evidence of the claimed disability, if it 
is not already shown in the death certificate.  In response, 
the appellant's September 1997 letter stated, "I wish to 
inform you that I have furnished all the information which 
you [the RO] have requested me to submit, and there is 
nothing more to give."  

The record shows that the veteran was hospitalized from June-
August 1976 at the Veteran's Memorial Hospital (VMMC), Quezon 
City.  According to the patient profile taken from the 
veteran, this was a first admission and he had no service 
connected disabilities at that time.  The discharge summary 
shows that the veteran reported recurrent cough, which had 
started in 1973 as a productive cough with blood streaked 
sputum and chest and back pains.  The veteran underwent 
physical examination and diagnostic testing, including a 
chest x-ray examination, during this hospitalization.  Based 
on all the examinations and testing, the veteran was 
diagnosed with PTB, and upon discharge, referred to the RHP 
for continued treatment.  

The veteran was hospitalized for about 10 days in November 
1985.  He had harsh breathing sounds in both lung fields.  
The first direct smear for acid-fast bacilli revealed 3+, and 
two following direct smears were negative for acid-fast 
bacilli.  The final diagnosis was PTB, far advanced 
bilateral.

The veteran died in January 1986.  The death certificate 
lists a former RHP physician in medical attendance and PTB as 
the cause of death.  


Criteria

Well-Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of war 
or after December 31, 1946, and post-service development of 
tuberculosis to a degree of 10 percent within 3 years from 
the date of separation from service, establishes a 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

Service connection maybe granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a)(1998). 

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  


Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the appellant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1998) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the appellant.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  


Analysis

The NPRC notified the RO that there are no service medical 
records for this veteran.  The NPRC reported that a search in 
May 1976 found no record of physical examination.  Although 
not specifically stated by the NPRC, the Board notes that it 
is possible the veteran's service medical records may have 
been destroyed during a 1973 fire at the NPRC in St. Louis, 
Missouri.  Where the veteran's service medical records were 
lost or destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  There has been no 
allegation that the veteran was treated for PTB during active 
service; therefore, the VA does not need to request 
alternative forms of evidence to substantiate the claim.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim of entitlement to service 
connection for cause of death must be denied as not well 
grounded.  

The evidence does not show that the veteran was diagnosed 
with PTB during active service.  His May 1946 Affidavit for 
Philippine Army Personnel lists malaria as the only illness 
incurred during active service.  

The evidence does not show that the veteran was diagnosed 
with PTB within three years of separation from active 
service.  In fact, the appellant does not allege that the 
veteran had been diagnosed with PTB within three years of 
separation.  In her appeal, the appellant contends that she 
noticed that he was not feeling well when they were married 
in 1954 and a rural doctor diagnosed him with long-standing 
PTB a year later.  The evidence of record shows that the 
veteran was first diagnosed with PTB in 1976 while 
hospitalized at the VMMC in Quezon City.  The discharge 
summary shows that the veteran reported recurrent cough, 
which had started in 1973 as a productive cough with blood 
streaked sputum and chest and back pain.  This medical 
evidence and the remaining evidence of record do not include 
a medical opinion relating post-service PTB to any incident 
or event of active service.  Although the appellant contends 
that the veteran's PTB was service-related, she is a lay 
person and is not qualified to render a medical opinion as to 
causation.  Grottveit, 5 Vet. App. at 93 (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

For these reasons, the Board finds that the veteran was first 
medically diagnosed with PTB in 1976 and the appellant has 
not presented or identified competent medical evidence 
showing that PTB began during active service or was otherwise 
related to active service.  

In an August 1997 letter, the RO informed the appellant of 
the evidence needed to establish a tobacco-related claim as 
well grounded.  The appellant provided her own lay statements 
regarding the veteran's in-service smoking and his PTB 
condition as well as identifying other forms of evidence, 
including post-service medical records documenting his 
condition.  The record shows that the RO requested and 
obtained the available records from the NPRC, private 
physicians and hospitals, the RHP, and the VMMC.  In response 
to the RO's letter informing her of evidence needed to well 
ground a tobacco-related claim, the appellant provided no 
further information and stated that there was nothing more to 
give.  The appellant has not stated the existence of other 
evidence, which may well ground her claim.  

The Board notes that the appellant filed her original claim 
for service connection for the cause of death in February 
1995.  Therefore, service connection of a tobacco-related 
death or disability can be established in two basic ways:  
direct service connection or secondary service connection.  
See VAOPGCPREC 19-97.  

The Board finds that the appellant has established that PTB 
caused the veteran's death and that the veteran used tobacco 
during service; however, the appellant has failed to provide 
medical evidence that the veteran's PTB resulted from smoking 
during active service or that the veteran's death was 
otherwise due to in-service smoking or secondary to nicotine 
dependence.  The record shows evidence of two PTB diagnoses 
and a certified copy of the certificate of death naming a 
former RHP physician in medical attendance and the cause of 
death as PTB.  Appellant's lay testimony is that she met the 
veteran while he was in service, he was a chain smoker of at 
least 20 cigarettes per day, and he continued smoking until 
his death.  Appellant's application states that she lived 
continuously with the veteran during the marriage.  
Therefore, she is competent to testify regarding the quantity 
and frequency of use and the duration of the veteran's use of 
tobacco.  Nonetheless, the appellant has failed to establish 
direct service connection because the record does not show 
medical evidence establishing that the veteran's PTB resulted 
from his tobacco use during active military service.  

The appellant has also failed to establish secondary service 
connection because the record does not provide competent 
medical evidence of a nexus linking the veteran's PTB to in-
service smoking or medical evidence that the veteran acquired 
a dependence on nicotine while in service.  See VAOPGCPREC 
19-97.  Again, as a lay person, the appellant is not 
competent to medically link PTB to the veteran's in-service 
smoking.  The determinant issue in this case is one of 
medical etiology or medical diagnosis; therefore, competent 
medical evidence must be submitted to well ground the claim.  
The appellant is not qualified to render such a medical 
opinion or diagnosis.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494. 

For the foregoing reasons, the Board finds the claim of 
service connection for cause of death from effects of tobacco 
use during service implausible and incapable of 
substantiation because there is no competent medical opinion 
of a nexus between the veteran's PTB and in-service smoking 
or that the veteran acquired a dependence upon nicotine while 
in service.  Consequently, the Board concludes that the 
appellant's claim of entitlement to service connection for 
cause of death from effects of tobacco use during service is 
not well grounded.  38 U.S.C.A. § 5107(a).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to establish 
service connection.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The appellant has not identified available medical evidence 
that would well ground her claim.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for cause of death, the 
appeal is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

